DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remark
This Office Action is in response to applicant’s amendment filed on May 4, 2022, which has been entered into the file.  
By this amendment, the applicant has amended claim 1, has canceled claims 3 and 4 and has newly added claims 22 and 23. 
Claims 1-2, 5-6, 9-11, 13, and 21-23 remain pending in this application.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The newly submitted claim 22, recites the phrase “axial distance between the image surface and the positive meniscus lens being between 0.04 millimeters and 0.453 millimeters” is not explicitly supported by the specification.  

Claims 5-6 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
The scopes of claims 5 and 6 are confusing and indefinite since they dependent from a canceled claim (claim 3).  
The phrase “the image surface” recited in claim 23 is confusing and indefinite since it lacks proper antecedent basis.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over patent issued to Hsu (PN. 8,390,942) in view of patent issued to Dou (PN. 6,449,105).
Claim 22 has been newly added to necessitate the new grounds of rejection. 
Hsu teaches an optical lens module that may serves as a projector assembly that is comprised three coaxially aligned lenses including a first lens (L11, Figure 3) and in order of increasing distance therefrom and on a same side thereof, a second lens (L13) and a positive meniscus lens (L2) and an aperture stop (A2) that the second lens (L13) being located between the aperture stop (A2) and the positive meniscus lens (L2).  The lens L2 has a radius curvature of the surface (S8) and a radius curvature of the surface (S5), wherein the absolute value of the radius curvature of the surface S8 is less than the absolute value of the radius curvature of the surface (S5), which makes the lens L2 a positive meniscus lens, (please see the Table 2-1).  
Hsu teaches that the first lens (L11) is a plano-convex lens having a convex surface and between the convex surface and the second lens (L13) a first planar surface (S2 or S3).  The second lens being a plano-concave lens having a concave surface and between the concave surface the first lens a second planar surface (S3 or S2).  
This reference has met all the limitations of the claim.  It however does not teach explicitly that “the three coaxially aligned lenses cooperating to form an image at an image surface and axial distance between the image surface and the positive meniscus lens being between 0.04 millimeters and 0.453 millimeters”.  This phrase is rejected under 35 USC 112, first paragraph, for the specification of originally filed does not give positive and explicitly support for this phrase.  
This reference however does not teach such feature explicitly.  It is implicitly true that the three coaxially aligned lenses is capable of forming image at an image surface, such is explicitly taught by Dou.  Dou in the same field of endeavor teaches that the coaxially aligned lenses including a first lens (L1, Figures 1 and 3), which may be a combination of the cited first lens and the second lens, and a positive meniscus lens (L2) may be arranged to forming an image.   Furthermore, one skilled in the art must have the basic knowledge that the image surface wherein the image is formed by the lens assembly is determined by the object distance, the focal length of the lens assembly according to lens formula (1/f) = (1/O) +(1/I), wherein f being the focal length of the lens assembly, O being object distance and I being the image distance.  It is therefore within general level skill in the art to design the lens assembly to form image at an image surface at specific distance, including the claimed distance range, from the positive meniscus lens for the benefit of allowing the lens assembly meets specific application requirements.  

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over patent issued to Hsu (PN. 8,390,942) in view of the patent issued to Dou (PN. 6,449,105). 
Claim 23 has been newly added to necessitate the new grounds of rejection.  
Hsu teaches an optical lens module that may serves as a projector assembly that is comprised three coaxially aligned lenses including a first lens (L11, Figure 3) and in order of increasing distance therefrom and on a same side thereof, a second lens (L13) and a positive meniscus lens (L2) and an aperture stop (A2) that the second lens (L13) being located between the aperture stop (A2) and the positive meniscus lens (L2).  The lens L2 has a radius curvature of the surface (S8) and a radius curvature of the surface (S5), wherein the absolute value of the radius curvature of the surface S8 is less than the absolute value of the radius curvature of the surface (S5), which makes the lens L2 a positive meniscus lens, (please see the Table 2-1).  
Hsu teaches that the first lens (L11) is a plano-convex lens having a convex surface and between the convex surface and the second lens (L13) a first planar surface (S2 or S3).  The second lens being a plano-concave lens having a concave surface and between the concave surface the first lens a second planar surface (S3 or S2).  
This reference has met all the limitations of the claim.  This reference however does not teach explicitly that the only non-planar surfaces located between the second lens and the image surface being an object-side surface and an image-side surface of the meniscus lens.  
Dou in the same field of endeavor teaches a lens assembly that that the coaxially aligned lenses including a first lens (L1, Figures 1 and 3), which may be a combination of the cited first lens and the second lens, and a positive meniscus lens (L2) that is arranged to have only non-planar surface located between the second lens and the image surface being an object side surface and an image-side surface of the meniscus lens (L2, Figures 1 and 3 of Dou), wherein the lens assembly is capable of forming image.  This means according to the teachings of Dou the first lens, the second lens and the positive meniscus lens of Hsu et al may likewise be utilized as a lens assembly to achieve the desired optical properties.   
Allowable Subject Matter
Claims 1, 2, 9-11, 13 and 21 are allowed over the prior art of record.
Claims 5 and 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  of the prior art references considered, none has disclosed a projector assembly that is comprised of three coaxially aligned lenses including a first lens, in order of increasing distance therefrom and om a same side, a second lens and a positive meniscus lens and an aperture stop.  The second lens is located between the aperture stop and the positive meniscus lens.  The first lens is a plano-convex lens having a convex surface and between the convex surface and the second lens a first planar surface and the second lens being a plano-concave lens having a concave surface and between the concave surface and the first lens a second planar surface.  The positive meniscus lens including a third lens and a fourth lens the third lens being negative and between the second lens and the fourth lens and the fourth lens being a positive lens.  The second lens and the fourth lens having respective on-axis optical path lengths L2(T1) and L4(T1) at temperature T1, and respective on-axis optical path lengths L2(T2) and L4(T2) at temperature T2 that satisfy  |L2(T2)-L2(T1)|/ |L4(T2)-L4(T1)|  >0.75.  The temperature T1 is between twenty to twenty five degrees and temperature T2 being between fifty-five and eighty-five degrees Celsius, as set forth in amended claim 1.  
Response to Arguments
Applicant's arguments filed on May 4, 2022 have been fully considered but they are not persuasive.  The newly added claims have been fully considered and rejected for the reasons stated above.  Applicant’s arguments are mainly drawn to newly amended claims that have been fully addressed.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309. The examiner can normally be reached M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/Primary Examiner, Art Unit 2872